Citation Nr: 1643400	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  13-02 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

 The Veteran had active service from August 1962 to July 1965.  

 This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The RO in Huntington, West Virginia currently has jurisdiction of this case.

The issues of entitlement to service connection for left ear hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran was exposed to loud noise during active service, but his medical evidence does not demonstrate that he is currently diagnosed with a right ear hearing loss disability for VA disability compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss disability are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015). 


I.  Preliminary Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

 The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104 (d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

II.  Duties to Notify and Assist

 As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A RO letter sent to the Veteran in October 2010 explained the evidence necessary to substantiate the claim and VA and the Veteran's responsibilities.  The letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  In addition, the letter explained how a disability rating is determined and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He has therefore received all required notice concerning his claim.
With regard to the duty to assist, the claims file contains the service treatment records (STRs), VA and private medical records and examination reports, and lay statements in support of the claim. In addition, the Veteran was a VA audiology examination in May 2011 which is adequate to decide the right ear hearing loss claim.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 -106   (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).


III.  Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2015). In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

 In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309 (a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 
Relevant here, the claimed diagnosis of sensorineural hearing loss (organic disease of the nervous system) is considered a chronic disease as listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303 (b) is potentially applicable.  See Walker, supra. 

In addition, certain chronic disabilities, such as sensorineural hearing loss, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

 Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   .

 The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072   (Fed. Cir. 2001), the Federal Circuit recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104 (a).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

IV.  Analysis

The Veteran seeks service connection for bilateral hearing loss, which he attributes to excessive noise exposure during active service.  Here, the Board adjudicates the claim for right ear hearing loss, but the claim for left ear hearing loss (and tinnitus) is being remanded for further development.

Impaired hearing will be considered a "disability" for VA compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 dB or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.   The regulations provide that an examination for hearing impairment for VA compensation purposes must be conducted by a state-licensed audiologist and must include a controlled Maryland CNC speech discrimination test and a pure tone audiometry test.  See 38 C.F.R. § 4.85 (a).

In evaluating claims of service connection for hearing loss, the threshold for normal hearing is from zero to 20 decibels (dB), with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

In this case, exposure to loud noise during service is conceded as the record shows that the Veteran's military occupational specialty (MOS) was a systems repairman which involved repairing vehicles and trucks in an infantry unit.

However, the most fundamental requirement for any claim for service connection, including on both a direct and presumptive basis, is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208   (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability. Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

The Veteran in this case submitted a September 2010 private audiology medical records showing a diagnosis of unspecified sensorineural hearing loss, left greater than the right, with an attached audiogram in graphical form. In Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that it could not interpret the results of an audiogram because interpretation required a factual finding, which is not the role of the Court in the first instance.  Thus, although the Veteran's results were not interpreted by the audiologist, the Board, as the finder of fact, is empowered to make factual findings in the first instance. Kelly, supra.

Accordingly, the September 2010 pure tone thresholds, in decibels, are interpreted as:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
10
30
LEFT
15
15
25
20
40


Although the private physician diagnosed sensorineural hearing loss in the right ear, the Board finds that the September 2010 private audiogram do not demonstrate that the Veteran has a hearing disability in the right ear, for VA compensation purposes.  Indeed, none of the right ear auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) are 40 dB or greater, and the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are not 26 dB or greater in the right ear.  A controlled Maryland CNC speech discrimination test was not reported.

Thereafter, in May 2011, the Veteran was afforded a VA audiology examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
10
15
LEFT
15
10
20
15
40

Speech recognition score was 96 percent, bilaterally.  

The VA examiner diagnosed normal hearing in the right ear, and mild, high frequency sensorineural hearing loss in the left ear, according to VA guidelines.  

As reflected above, the results of the private audiogram conducted in September 2010 and the VA audiogram conducted in May 2011 do not demonstrate that the Veteran has a hearing loss disability in the right ear that meets the VA standards under 38 C.F.R. §  3.385 (2015). 

The Veteran, as a lay person, is competent to report observable symptom of hearing loss in his right ear.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994). However, as layperson, the Veteran is not competent to comment on the degree to which his hearing has decreased because such is a complex medical question, not capable of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As the Veteran does not meet the threshold element of his service connection claim for right ear hearing loss by presenting competent evidence of hearing loss disability in that ear, the claim must be denied.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim). 

Because the threshold element of a current disability has not been met, it is unnecessary for the Board to address the remaining elements of his service connection claim.  In the absence of a current ratable, right ear hearing loss disability pursuant to § 3.385, the claim must be denied. 

ORDER

Service connection for right ear hearing loss disability is denied.
.
REMAND

Further development is necessary prior to analyzing the merits of the service connection claims for left ear hearing loss and tinnitus. 

The Veteran asserts that he has hearing loss and tinnitus as a result of exposure to acoustic trauma in service.  

His medical records show current a diagnosis of hearing loss in the left ear, and tinnitus.  See September 2010 private audiogram and May 2011 VA examination report confirming left ear puretone threshold of 40 dB at 4000 Hertz.  

His service treatment records do not show hearing loss and/or tinnitus complaints.    However, as decided above, loud noise exposure during service has been conceded based on his MOS duties as a systems repairman in an infantry unit.

The May 2011 VA examiner determined that the Veteran's left ear hearing loss and tinnitus are less likely as not related to service, reasoning that (a) the Veteran had normal hearing in both ears at service discharge and (b) tinnitus was not noticed until approximately 20 years ago, which was 1996.  The examiner also indicated that the Veteran's tinnitus is a symptom of his hearing loss.  The Board also observes that in the history section of the report, the examiner noted post-service noise exposure due to riding motorcycles for 30 years.

The Board, however, finds the May 2011 opinions inadequate to decide the claims.  First, the VA examiner impermissibly relied upon the absence of hearing loss and tinnitus symptoms in service to provide negative etiology opinions.  Second, the VA opinion does not consider the Veteran's more recent assertion that his post-service exposure to loud noise while riding motorcycles was for recreationally purposes only and the motorcycles he rode did not have large exhausts.  Third, the VA opinion does not consider more recent research, cited below, involving hearing loss.  

For these reasons, the Board finds the reasoning of the May 2011 VA opinions inadequate to decide the claim.  Therefore, on remand, an addendum should be obtained that clarifies the etiology of the currently diagnosed left ear hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  After associating with the claims file any identified outstanding evidence, forward the Veteran's claims file to the audiologist who conducted the May 2011 VA audiology examination for the purpose of obtaining an addendum as to the nature and etiology of the current LEFT EAR hearing loss and tinnitus.  The need for the Veteran to be re-examined is left to the designee's discretion. 

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

A.  Although a review of the claims file is imperative, attention is called to the following:

*The Veteran's STRs, including the enlistment and separation examination reports.

* The September 2010 private ENT examination report with attached audiogram.

* The May 2011 VA examination report and opinion.

*The Veteran's April 2012 notice of disagreement reflecting his statement that although he rode motorcycles after service he did so for recreation purposes only, and that the motorcycles he rode did not have loud exhaust.  He also stated that rode on average less than two thousand miles per year.  

*Any reports by the Veteran of having experienced hearing difficulty and/or tinnitus ever since service is considered competent evidence.

*The absence of documented hearing loss in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

*The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

B.  THEN, the examiner is asked to respond to the following:

i.  Clarify whether the Veteran's in-service incidents of exposure to loud noise from repairing vehicles and trucks in an infantry unit could result in or aggravate his current left ear hearing loss. 

Regarding the basis for that opinion, please comment on the likelihood that the loud noises experienced during service noted herein resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift (TTS) in service. 

If you find auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest. 

ii.  Additionally, the Board would appreciate if the examiner could specifically comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the below:

"Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006). - J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci.  2009 Nov 11;29(45):14077-85. 

Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616. 

Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates.  J. Neurophysiol.110, 577-586.

A complete rationale for any opinion expressed should be included in the examination report.

2.  Then, readjudicate the service connection claims for left ear hearing loss and tinnitus on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




